Citation Nr: 1410341	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bruxism, claimed as grinding of the teeth, as secondary to service-connected adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to April 1984 with two months of prior unverified active duty service.  Additional service in the Army National Guard and Army Reserves is indicated by the service records. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2008 and May 2010, the Veteran testified at personal hearings conducted at the Lincoln RO before Decision Review Officers.  In February 2011, the Veteran testified at a personal hearing, conducted via videoconferencing, which was chaired by the undersigned Veterans Law Judge (VLJ). Transcripts of these hearings have been associated with the Veteran's VA claims folder. 

In a May 2011 decision, the Board, inter alia, denied the Veteran claim for service connection for bruxism.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside that part of the Board's May 2011 decision that denied service connection for bruxism and remanded the claim for additional adjudication.

Also, in May 2011, the Board remanded the issue of whether new and material evidence had been received sufficient to reopen a claim for service connection for a left foot disability, to include as secondary to a service-connected disability.  In an August 2011 rating decision, the RO granted service connection for pes planus and plantar fasciitis of the left foot.  As this is considered a full grant of the benefit sought as to this issue, it is no longer on appeal.  

The issue of entitlement to a higher initial rating for migraine headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her bruxism is due to her service-connected adjustment disorder.  Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. 

In October 2009, the Veteran underwent a VA dental examination. After reviewing the Veteran's claims folder and providing a clinical examination, the examiner diagnosed 4 missing teeth with a history of bruxism and an Angle's Class 1 malocculsion. In rendering an opinion, the examiner stated that the Veteran's "bruxism may be related to parafunctional habits (clenching), which could have stress components, or may have other etiology." It was noted that a parafunctional habit "may have multiple causes (malocclusion or missing teeth, temporomandibular disorders, irregular tooth anatomy or abrasive products such as smokeless tobacco), can occur over an extend period of time, and may or may not be work or stress-related." The examiner concluded that "it would be mere speculation to determine that [the Veteran's] current symptoms are . . . exclusively caused or aggravated by her adjustment disorder." He furthered that his opinion that "it would be mere speculation to determine that" the Veteran's disability is due to or aggravated by her adjustment disorder does not signal the need for additional information, but rather that any medical statement attempting to link the Veteran's bruxism to her service-connected adjustment disorder would be the result of pure speculation based on the presence of multiple other potential causes. 
In a June 2013 memorandum decision, the Court set aside the part of the Board's May 2011 decision that denied service connection for bruxism and remanded the claim for further adjudication consistent with the Court's decision.  The Court found that the Board's reliance on the October 2009 VA examiner's conclusion "that it would be mere speculation to determine that her current symptoms are ... exclusively caused or aggravated by her adjustment disorder" was the wrong standard to determine whether secondary service connection was warranted.  Rather, secondary service connection requires only that the Veteran's adjustment disorder proximately, not exclusively, caused or aggravated her bruxism. 

In light of the above, the Board finds that an additional examination is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Moreover, prior to arranging for the Veteran to undergo further examination, an attempt should be made by the AOJ to obtain and associate with the claims file all outstanding VA records dated from March 2011 to the present.  

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claims on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained. 

2.  Obtain all pertinent, VA medical and dental records since March 2011, to include mental health records, following the procedures set forth in 38 C.F.R. § 3.159(c).
3.  Thereafter, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of the Veteran's bruxism.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  The VA examiner must address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bruxism was proximately caused by her service-connected adjustment disorder.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bruxism has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected adjustment disorder.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

